1390-/*
                               ELECTRONIC RECORD




COA #      03-13-00230-CR                        OFFENSE:       19.03


           Mark Alan Norwood v. The State
STYLE:     ofTexas                               COUNTY:        Williamson

COA DISPOSITION:        AFFIRMED                 TRIAL COURT:   368th District Court


DATE: 08/15/14                     Publish: NO   TCCASE#:       11-1600-K368




                         IN THE COURT OF CRIMINAL APPEALS


          Mark Alan Norwood v. The State of
STYLE:    Texas                                      CCA#:
                                                                    f3frO-/V
         APPELLANT^                   Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:    cTosk,    /V     3<3/^                      SIGNED:                           PC:_
JUDGE:      y^O                                      PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD